DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Specification
The disclosure is objected to because of the following informalities: Paragraph [0067] of the specification end in an incomplete sentence of “In one such embodiment, engaging the forward propulsion system comprises...”. This is improper in terms of grammar and in terms of providing incomplete information.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the communication device communicates with the at least one of the radar unit and the computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near Field Communication, wherein the radar unit comprises one or more antennas and at least one of a millimeter wave and Extremely High Frequency transceiver for detecting the first object based at least in part on millimeter wave or Extremely High Frequency radio frequencies, and wherein the radar unit transmits an indication of the first object to the main unit via the wireless transmitter or the communication device”. However, the claim is directed to a “main unit”, where as seen in “the main unit comprising:” of the preamble, all limitations of the body of the claim must further limit the “main unit”. The limitations “wherein the radar unit comprises one or more antennas and at least one of a millimeter wave and Extremely High Frequency transceiver for detecting the first object based at least in part on millimeter wave or Extremely High Frequency radio frequencies, and wherein the radar unit transmits an indication of the first object to the main unit via the wireless transmitter or the communication device” do not further limit the “main unit”, but are directed entirely to the structure and functions of the entirely separate “radar unit” that is not an element of the “main unit”, as the “communication device” of the “main unit” is only configured to communicate with the “radar unit”.
Therefore, the limitations the limitations “wherein the radar unit comprises one or more antennas and at least one of a millimeter wave and Extremely High Frequency transceiver for detecting the first object based at least in part on millimeter wave or Extremely High Frequency radio frequencies, and wherein the radar unit transmits an indication of the first object to the main unit via the wireless transmitter or the communication device” are improper as they are directed to structure and method steps that do not further limit the “main unit”, but instead further limit the “radar unit” which is entirely separate from the “main unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 7, 8, 10, 12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 2, the subject matter is the claimed “wherein the vulnerable object comprises a person or a transportation unit selected from a group consisting of a bicycle, a motorcycle, a moped, a scooter, skateboard, roller blades, roller skates, and hoverboard”.
The claim implies a single system that is capable of being interchangeably coupled to any of “a person or a transportation unit selected from a group consisting of a bicycle, a motorcycle, a moped, a scooter, skateboard, roller blades, roller skates, and hoverboard”, yet there is no disclosure describing how this is possible. For example, there is no disclosure of how a single “detection system” may be “coupled” to a person but also be coupled to or to “roller blades” or “roller skates”.
While the Examiner has determined that a person having ordinary skill in the art may understand how some unknown type of “mounting bracket” of P[0053] of the specification may be connected to a surface, there is no disclosure of what type or structure of “mounting bracket” can allow for coupling the “detection system” would to a person and also to roller blades or roller skates. The Examiner has determined that coupling to an object such as roller blades or roller skates is not interchangeable with coupling to a person.
As such, there is no indication in the specification that the inventors had possession of the detection system of claim 1, wherein the vulnerable object comprises a person or a transportation unit selected from a group consisting of a bicycle, a motorcycle, a moped, a scooter, skateboard, roller blades, roller skates, and hoverboard.

As per Claim 4, the subject matter is the claimed “wherein the central processing unit receives one or more of accelerometer data, mm-wave radar data, optical data, laser data, time data, and global positioning data and provides real-time object detection based on the one or more of the accelerometer data, mm-wave radar data, optical data, laser data, time data, and global positioning data”.
There is no disclosure of performing or providing “real-time object detection” based on only “accelerometer data”, “time data” or “global positioning data”. An accelerometer does not provide object detection, and the disclosure provides no algorithm describing how only accelerometer data may be used to detect an object. Time data does not provide object detection, and the disclosure provides no algorithm describing how only time data may be used to detect an object. Global positioning data does not provide object detection, and the disclosure provides no algorithm describing how only global positioning data may be used to detect an object.
As such, there is no indication in the specification that the inventors had possession of the detection system of claim 1, wherein the central processing unit receives one or more of accelerometer data, mm-wave radar data, optical data, laser data, time data, and global positioning data and provides real-time object detection based on the one or more of the accelerometer data, mm-wave radar data, optical data, laser data, time data, and global positioning data.

As per Claim 7, the subject matter is the claimed “The detection system of claim 6, further comprising an edge computer, wherein the computing device further comprises a long-range low-latency connectivity device for transmitting information pertaining to the vulnerable object, and wherein the information comprises at least a vulnerable object type and a location of the vulnerable object to the edge computer”.
There is no disclosure of what the “edge computer” is. The disclosure merely recites “edge computer” without disclosing what is required of the “edge computer” that makes it different from simply a generic computer labeled with the word “edge”. There is also no disclosure of how the “information” comprises “a location of the vulnerable object to the edge computer”. There is also disclosure of what is even meant by “a location of the vulnerable object to the edge computer”.
As such, there is no indication in the specification that the inventors had possession of the detection system of claim 6, further comprising an edge computer, wherein the computing device further comprises a long-range low-latency connectivity device for transmitting information pertaining to the vulnerable object, and wherein the information comprises at least a vulnerable object type and a location of the vulnerable object to the edge computer.

As per Claim 8, the subject matter is the claimed “wherein the main unit further comprises one or more sensors, the one or more sensors including at least one of a positioning sensor, a visual sensor, a movement sensor, and an infrared sensor”.
There is no disclosure of an embodiment where the “main unit” comprises both an “optical sensor” as in Claim 1 and also a separate “visual sensor” as in Claim 8.
There is no disclosure of what the “movement sensor” is.
As such, there is no indication in the specification that the inventors had possession of the detection system of claim 1, wherein the main unit further comprises one or more sensors, the one or more sensors including at least one of a positioning sensor, a visual sensor, a movement sensor, and an infrared sensor.

As per Claim 10, the subject matter is the claimed “the main unit identifies a crash severity level associated with the collision based at least in part on analyzing one or more of accelerometer data, optical data, and radar data”.
There is no disclosure of an algorithm describing how “optical data” or “radar data” may be used to identify a “crash severity level”.
While it may be generally understood by a person having ordinary skill in the art would use accelerometer data to detect a collision of crash, and where it is also conventional in the art to perform techniques such as analyzing an accelerometer output to determine a “severity” or magnitude of some measurement of the accelerometer, it is not understood from the disclosure how “optical data” or “radar data” may be used to identify a “crash severity level”, and the disclosure provides no indication of possession of an invention that is capable of using “optical data” or “radar data” to identify a “crash severity level”.
As such, there is no indication in the specification that the inventors had possession of the detection system of claim 9, wherein the wireless transmitter transmits an indication of the collision to emergency services or an emergency contact upon identifying that the collision has occurred; and the main unit identifies a crash severity level associated with the collision based at least in part on analyzing one or more of accelerometer data, optical data, and radar data.

As per Claim 12, the subject matter is the claimed “The detection system of claim 11, wherein the optical sensor comprises at least one of a rear-facing, a side-facing, and a forward-facing optical sensor; and the main unit identifies at least one of an approach angle and a velocity of the first object based at least in part on the visual data”.
There is no disclosure of a single “optical sensor” that somehow may be comprised of all three of “a rear-facing, a side-facing, and a forward-facing optical sensor” as encompassed by the language of “at least one”. Furthermore, the Examiner notes that even the “main unit” itself appears to be capable of only including a single “optical sensor” oriented in a single direction as seen in FIG. 6.
As such, there is no indication in the specification that the inventors had possession of the detection system of claim 11, wherein the optical sensor comprises at least one of a rear-facing, a side-facing, and a forward-facing optical sensor; and the main unit identifies at least one of an approach angle and a velocity of the first object based at least in part on the visual data.

As per Claim 16, the subject matter is the claimed “wherein the main unit further comprises at least one of forward-facing and rear-facing LEDs; and the at least one of forward-facing and rear-facing LEDs provide a visual warning”.
There is no disclosure of a single “main unit” that comprises “forward-facing and rear-facing LEDs” as encompassed by the language of “at least one”.
P[0064] of the specification recites “the front main unit 101 may contain forward-facing onboard LEDs with one color mapping (e.g., green or yellow), and the rear main unit 101 may contain rear-facing onboard LEDs with a different color mapping (e.g., red or blue). The forward-facing and rear-facing LEDs may provide a visual warning and may vary in intensity or magnitude depending on the danger level”, which clearly shows that the “forward-facing” LEDs are part of a “man unit” that is entirely separate from a “main unit” that includes the “rear-facing LEDs”. Furthermore, the Examiner notes that FIG. 6 shows that an LED configuration “604” is only supported in one direction for a single “main unit”.
As such, there is no indication in the specification that the inventors had possession of the detection system of claim 1, wherein the main unit further comprises at least one of forward-facing and rear-facing LEDs; and the at least one of forward-facing and rear-facing LEDs provide a visual warning.

As per Claim 17, the subject matter is the claimed “wherein the main unit alters a course of the vulnerable object based at least in part on detecting a potential collision with the first object; and the altering comprises at least one of engaging one or more brakes of the vulnerable object, adjusting a steering of the vulnerable object, and engaging a forward propulsion system of the vulnerable object”.
There is no disclosure of how the “main unit” would alter “a course of the vulnerable object” or how the “main unit” would perform “engaging one or more brakes of the vulnerable object, adjusting a steering of the vulnerable object, and engaging a forward propulsion system of the vulnerable object” for any object encompassed by the “vulnerable object”.
P[0067] of the specification recites The disclosure merely recites “the vehicle detection system may not only provide a warning to the user but may also alter the heading of the transportation unit or the vehicle to avoid the collision. Initiated actions may include engaging the brakes of the vehicle, adjusting the steering of the vehicle, or engaging the forward propulsion system of the vehicle. In one such embodiment, engaging the forward propulsion system comprises...”, however, not only does this citation end in an incomplete sentence, but there is no disclosure of how the actions of “engaging the brakes of the vehicle, adjusting the steering of the vehicle, or engaging the forward propulsion system of the vehicle” are initiated. Furthermore, the “vulnerable object” encompasses objects such as a pedestrian, a bicycle and a scooter as seen in P[0038] of the specification, where clearly a pedestrian cannot be braked, and where there is no disclosure of how the steering of a bicycle is controlled by the disclosed or claimed invention.
There is also no disclosure of how the “main unit” would control any of a brake, steering or propulsion system of any object or vehicle.
Furthermore, the claims encompass a single “main unit” that is capable of altering a course of any “vulnerable object”, however, a bicycle is not equivalent to a vehicle such as a scooter or a vehicle such as a bus, yet all are encompassed by the claimed “vulnerable object”, and there is no disclosure of a “main unit” that may alter the course of any object encompassed by the claimed “vulnerable object”, which shows that the scope of the claim is not supported by the scope of the disclosure.
As such, there is no indication in the specification that the inventors had possession of the detection system of claim 1, wherein the main unit alters a course of the vulnerable object based at least in part on detecting a potential collision with the first object; and the altering comprises at least one of engaging one or more brakes of the vulnerable object, adjusting a steering of the vulnerable object, and engaging a forward propulsion system of the vulnerable object.

As per Claim 19, the subject matter is the claimed “non-transitory, tangible computer readable storage medium, encoded with processor readable instructions, the instructions being executable by one or more processors to perform a method for detecting a potential collision with a vulnerable object, the method comprising: coupling a vehicle object detection system to the vulnerable object”.
There is no disclosure of how instructions executed by a processor can somehow lead to a method step of “coupling a vehicle object detection system to the vulnerable object”. There is no disclosure of any system that is capable of performing the claimed “coupling” by the execution of instructions, or by any means whatsoever. If the Applicant intends for some robot that has hands or tools to physically couple the claimed system to a “vulnerable object” in response to executing instructions, such a robot is not disclosed, and such an intention is then irrelevant.
As such, there is no indication in the specification that the inventors had possession of a non-transitory, tangible computer readable storage medium, encoded with processor readable instructions, the instructions being executable by one or more processors to perform a method for detecting a potential collision with a vulnerable object, the method comprising: coupling a vehicle object detection system to the vulnerable object, wherein the vehicle object detection system comprises a main unit comprising an enclosure, a power device , a central processing unit, a wireless transmitter, a communication device, a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver, and one or more of an internal memory device, a storage device, an optical sensor, a laser, an accelerometer, and an alarm; configuring the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies; configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication; configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object; transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device; and exchanging, from the wireless transmitter or the main unit, the indication of the potential collision with the first object to at least one of the first object and the edge computer, based at least in part on the transmitting.

Furthermore as per Claim 19, the subject matter is the claimed “configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication” and “transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device”.
The claim recites “a main unit comprising…a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver”, therefore, the “main unit” is comprised of the “radar unit”. However, there is no disclosure of an embodiment where the “main unit” communicates with the “radar unit” using “at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication” or “via the wireless transmitter or the communication device” when the “main unit” comprises the “radar unit”.
As seen in P[0072] of the specification, the radar unit “201” is paired with the entirely separate main unit “101” using “the Bluetooth device 121 or Wi-Fi communication device 120”, where FIGS. 1-2 and P[0037] and P[0068] describe that the main unit “101” is a device having an enclosure and the radar unit “201” is a device having an enclosure and is entirely separate from the main unit “101”. There is no embodiment where the “main unit” is comprised of the “radar unit” is physical terms and yet also communicate using “at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication” or “via the wireless transmitter or the communication device”.
The Examiner notes that P[0074] of the specification recites “It is contemplated that the main unit 101 and radar unit 201 may be incorporated into a single device”, however, if the embodiment of this citation is intended to the invention of Claim 19, there is no disclosure of the “main unit” and “radar unit” of this embodiment communicating using “at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication” or “via the wireless transmitter or the communication device” as claimed.
As such, there is no indication in the specification that the inventors had possession of a non-transitory, tangible computer readable storage medium, encoded with processor readable instructions, the instructions being executable by one or more processors to perform a method for detecting a potential collision with a vulnerable object, the method comprising: coupling a vehicle object detection system to the vulnerable object, wherein the vehicle object detection system comprises a main unit comprising an enclosure, a power device , a central processing unit, a wireless transmitter, a communication device, a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver, and one or more of an internal memory device, a storage device, an optical sensor, a laser, an accelerometer, and an alarm; configuring the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies; configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication; configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object; transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device; and exchanging, from the wireless transmitter or the main unit, the indication of the potential collision with the first object to at least one of the first object and the edge computer, based at least in part on the transmitting.

Furthermore as per Claim 19, the subject matter is the claimed “edge computer”.
There is no disclosure of what the “edge computer” is. The disclosure merely recites “edge computer” without disclosing what is required of the “edge computer” that makes it different from simply a generic computer labeled with the word “edge”.
As such, there is no indication in the specification that the inventors had possession of a non-transitory, tangible computer readable storage medium, encoded with processor readable instructions, the instructions being executable by one or more processors to perform a method for detecting a potential collision with a vulnerable object, the method comprising: coupling a vehicle object detection system to the vulnerable object, wherein the vehicle object detection system comprises a main unit comprising an enclosure, a power device , a central processing unit, a wireless transmitter, a communication device, a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver, and one or more of an internal memory device, a storage device, an optical sensor, a laser, an accelerometer, and an alarm; configuring the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies; configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication; configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object; transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device; and exchanging, from the wireless transmitter or the main unit, the indication of the potential collision with the first object to at least one of the first object and the edge computer, based at least in part on the transmitting.

As per Claim 20, the subject matter is the claimed “configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication” and “transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device”.
The claim recites “main unit comprising…a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver”, therefore, the “main unit” is comprised of the “radar unit”. However, there is no disclosure of an embodiment where the “main unit” communicates with the “radar unit” using “at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication” or “via the wireless transmitter or the communication device” when the “main unit” comprises the “radar unit”.
As seen in P[0072] of the specification, the radar unit “201” is paired with the entirely separate main unit “101” using “the Bluetooth device 121 or Wi-Fi communication device 120”, where FIGS. 1-2 and P[0037] and P[0068] describe that the main unit “101” is a device having an enclosure and the radar unit “201” is a device having an enclosure and is entirely separate from the main unit “101”. There is no embodiment where the “main unit” is comprised of the “radar unit” is physical terms and yet also communicate using “at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication” or “via the wireless transmitter or the communication device”.
The Examiner notes that P[0074] of the specification recites “It is contemplated that the main unit 101 and radar unit 201 may be incorporated into a single device”, however, if the embodiment of this citation is intended to the invention of Claim 19, there is no disclosure of the “main unit” and “radar unit” of this embodiment communicating using “at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication” or “via the wireless transmitter or the communication device” as claimed.
As such, there is no indication in the specification that the inventors had possession of a method for detecting a potential collision with a vulnerable object, the method comprising: coupling a vehicle object detection system to the vulnerable object, wherein the vehicle object detection system comprises a main unit comprising an enclosure, a power device, a central processing unit, a wireless transmitter, a communication device, a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver, and one or more of an internal memory device, a storage device, an optical sensor, a laser, an accelerometer, and an alarm; configuring the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies; configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication; configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object; transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device; and exchanging, from the wireless transmitter or the main unit, the indication of the potential collision with the first object to at least one of the first object and the edge computer, based at least in part on the transmitting.

Furthermore as per Claim 20, the subject matter is the claimed “edge computer”.
There is no disclosure of what the “edge computer” is. The disclosure merely recites “edge computer” without disclosing what is required of the “edge computer” that makes it different from simply a generic computer labeled with the word “edge”.
As such, there is no indication in the specification that the inventors had possession of a method for detecting a potential collision with a vulnerable object, the method comprising: coupling a vehicle object detection system to the vulnerable object, wherein the vehicle object detection system comprises a main unit comprising an enclosure, a power device, a central processing unit, a wireless transmitter, a communication device, a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver, and one or more of an internal memory device, a storage device, an optical sensor, a laser, an accelerometer, and an alarm; configuring the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies; configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication; configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object; transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device; and exchanging, from the wireless transmitter or the main unit, the indication of the potential collision with the first object to at least one of the first object and the edge computer, based at least in part on the transmitting.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “one or more of an internal memory device and a storage device”.
It is unclear what difference, if any, there is between the “internal memory device” and the “storage device”.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “a wireless transmitter for exchanging data with at least one of a first object, a computing device, and another vulnerable object”.
It is unclear what would or would not correspond to the “first object” and “another vulnerable object”. Also, it is unclear what difference, if any, there is between any of “a first object, a computing device, and another vulnerable object”, as these limitations do not clearly and unambiguously describe what structure or device, if any, corresponds to each of “a first object, a computing device, and another vulnerable object”.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “a wireless transmitter for exchanging data with at least one of a first object, a computing device, and another vulnerable object; a communication device for communicating with at least one of a radar unit and a computing device, wherein the communication device communicates with the at least one of the radar unit and the computing device”.
It is unclear if these two instances of “a computing device” are intended to refer to the same “computing device”, or if each “computing device” is different. 
Therefore, the claim is unclear.
The Examiner notes that regardless of the Applicant’s intention of each “computing device” being the same or different, the claim language is unclear, as the second instance of “a computing device” should read as “the computing device” if they are the same, and if they are different, using the same label of “a computing device” in two separate instances causes the claim to be unclear regardless of the Applicant’s intention.

As per Claim 2, it is unclear if “the vulnerable object” refers to “a vulnerable object” or to “another vulnerable object” of Claim 1.
Therefore, the claim is unclear.

Furthermore as per Claim 2, the claim recites “wherein the vulnerable object comprises a person or a transportation unit selected from a group consisting of a bicycle, a motorcycle, a moped, a scooter, skateboard, roller blades, roller skates, and hoverboard”.
It is unclear how the “detection system” of Claim 1 may be “coupled” to “a person or a transportation unit selected from a group consisting of a bicycle, a motorcycle, a moped, a scooter, skateboard, roller blades, roller skates, and hoverboard”. The claim implies a single system that is capable of being interchangeably coupled to any of “a person or a transportation unit selected from a group consisting of a bicycle, a motorcycle, a moped, a scooter, skateboard, roller blades, roller skates, and hoverboard”, yet there is no disclosure or claim limitations describing how this is possible. For example, it is unclear how a single system can be coupled to a person but may also be coupled to roller blades.
Therefore, the claim is unclear.

As per Claim 3, it is unclear if “the vulnerable object” refers to “a vulnerable object” or to “another vulnerable object” of Claim 1.
Therefore, the claim is unclear.

Furthermore as per Claim 3, the claim recites “wherein the first object comprises a vehicle; the indication comprises data related to a potential collision between the vulnerable object and the vehicle; and the wireless transmitter comprises a vehicle-to-vehicle transmitter for transmitting the indication to the vehicle”.
It is unclear if the “vehicle-to-vehicle transmitter” requires a specific type of device, or if this limitation is directed to a function of the “wireless transmitter” and not the structure or configuration of the “wireless transmitter”.
P[0038] of the specification recites that the “vulnerable object” may be a pedestrian, therefore, if the claimed “detection system” that includes the “wireless transmitter” is coupled to a pedestrian, communication of the “indication” between the “wireless transmitter” and a vehicle would not be “vehicle-to-vehicle” communication, but would simply be communication between a device somehow coupled to a pedestrian and a vehicle. Also, there is no disclosure of any specific type of configuration of the “wireless transmitter” that causes it to be comprised of a “vehicle-to-vehicle transmitter”.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “wherein the central processing unit receives one or more of accelerometer data, mm-wave radar data, optical data, laser data, time data, and global positioning data and provides real-time object detection based on the one or more of the accelerometer data, mm-wave radar data, optical data, laser data, time data, and global positioning data”.
It is unclear how “real-time object detection” is performed or provided based on only “accelerometer data”, “time data” or “global positioning data”. An accelerometer does not provide object detection, and the disclosure provides no algorithm describing how only accelerometer data may be used to detect an object. Time data does not provide object detection, and the disclosure provides no algorithm describing how only time data may be used to detect an object. Global positioning data does not provide object detection, and the disclosure provides no algorithm describing how only global positioning data may be used to detect an object.
Therefore, the claim is unclear.

As per Claim 7, it is unclear if “the vulnerable object” refers to “a vulnerable object” or to “another vulnerable object” of Claim 1.
Therefore, the claim is unclear.

Furthermore as per Claim 7, the claim recites “The detection system of claim 6, further comprising an edge computer, wherein the computing device further comprises a long-range low-latency connectivity device for transmitting information pertaining to the vulnerable object, and wherein the information comprises at least a vulnerable object type and a location of the vulnerable object to the edge computer”.
It is unclear what the “edge computer” is. The disclosure merely recites “edge computer” without disclosing what is required of the “edge computer” that makes it different from simply a generic computer labeled with the word “edge”. It is also unclear how the “information” comprises “a location of the vulnerable object to the edge computer”. There is also disclosure of what is even meant by “a location of the vulnerable object to the edge computer”.
Therefore, the claim is unclear.

As per Claim 8, the claim recites “wherein the main unit further comprises one or more sensors, the one or more sensors including at least one of a positioning sensor, a visual sensor, a movement sensor, and an infrared sensor”.
It is unclear what the “visual sensor” is, and it is unclear how or if the “visual sensor” is different from the “optical sensor” of Claim 1.
It is also unclear what the “movement sensor” is.
Therefore, the claim is unclear.

As per Claim 10, the claim recites “the main unit identifies a crash severity level associated with the collision based at least in part on analyzing one or more of accelerometer data, optical data, and radar data”.
It is unclear how “optical data” or “radar data” may be used to identify a “crash severity level”.
While it may be generally understood by a person having ordinary skill in the art would use accelerometer data to detect a collision of crash, and where it is also conventional in the art to perform techniques such as analyzing an accelerometer output to determine a “severity” or magnitude of some measurement of the accelerometer, it is not understood from the disclosure how “optical data” or “radar data” may be used to identify a “crash severity level”, and the disclosure provides no indication of possession of an invention that is capable of using “optical data” or “radar data” to identify a “crash severity level”.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “The detection system of claim 11, wherein the optical sensor comprises at least one of a rear-facing, a side-facing, and a forward-facing optical sensor; and the main unit identifies at least one of an approach angle and a velocity of the first object based at least in part on the visual data”.
It is unclear how a single “optical sensor” may somehow be comprised of all three of “a rear-facing, a side-facing, and a forward-facing optical sensor” as encompassed by the language of “at least one”.
Therefore, the claim is unclear.

As per Claim 13, it is unclear if “the vulnerable object” refers to “a vulnerable object” or to “another vulnerable object” of Claim 1.
Therefore, the claim is unclear.

As per Claim 17, it is unclear if “the vulnerable object” refers to “a vulnerable object” or to “another vulnerable object” of Claim 1.
Therefore, the claim is unclear.

As per Claim 19, the claim recites “one or more of an internal memory device, a storage device”.
It is unclear what difference, if any, there is between the “internal memory device” and the “storage device”.
Therefore, the claim is unclear.

Furthermore as per Claim 19, the claim recites “configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object”.
It is unclear what would or would not correspond to the “first object”, “edge computer” and “another vulnerable object”. Also, it is unclear what difference, if any, there is between any of “a first object, an edge computer, and another vulnerable object”, as these limitations do not clearly and unambiguously describe what structure or device, if any, corresponds to each of “a first object, an edge computer, and another vulnerable object”.
Furthermore, it is unclear what the “edge computer” is. The disclosure merely recites “edge computer” without disclosing what is required of the “edge computer” that makes it different from simply a generic computer labeled with the word “edge”.
Therefore, the claim is unclear.

As per Claim 20, the claim recites “one or more of an internal memory device, a storage device”.
It is unclear what difference, if any, there is between the “internal memory device” and the “storage device”.
Therefore, the claim is unclear.

Furthermore as per Claim 20, the claim recites “configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object”.
It is unclear what would or would not correspond to the “first object”, “edge computer” and “another vulnerable object”. Also, it is unclear what difference, if any, there is between any of “a first object, an edge computer, and another vulnerable object”, as these limitations do not clearly and unambiguously describe what structure or device, if any, corresponds to each of “a first object, an edge computer, and another vulnerable object”.
Furthermore, it is unclear what the “edge computer” is. The disclosure merely recites “edge computer” without disclosing what is required of the “edge computer” that makes it different from simply a generic computer labeled with the word “edge”.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farb (2015/0228066).

Regarding Claim 1, Farb teaches the claimed detection system coupled to a vulnerable object, the detection system comprising a main unit, the main unit comprising:
an enclosure (“The system would be assembled within any suitable housing/enclosure”, see P[0075]);
a power device, wherein the power device supplies electrical power to the main unit (“Power is provided by a portable power supply 170”, see P[014]6 and FIG. 1);
one or more hardware processors configured by machine-readable instructions (“The instruction set can optionally include instructions for operation of the cellular communication circuit 160…”, see P[0142]), a central processing unit (“A microprocessor 130 directs operation of the vehicle encroachment warning system 100 in accordance with a set of instructions”, see P[0138]), and one or more of an internal memory device and a storage device (“…digital memory 132”, see P[0138]);
a wireless transmitter for exchanging data with at least one of a first object, a computing device, and another vulnerable object (“The encroaching vehicle application enabled Smartphone 900 additionally includes a plurality of wireless communication circuits, including a cellular communication circuit 960, a Bluetooth communication circuit 962, a Wi-Fi communication circuit 964, and more recent models include a Near Filed Communication (NFC) circuit 966”, see P[0187] and “Each visual environment sensing circuit (camera) 140 and optional radar environment sensing circuit 142 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0152]);
a communication device for communicating with at least one of a radar unit and a computing device, wherein the communication device communicates with the at least one of the radar unit and the computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near Field Communication (“One optional inclusion associated with the cellular communication circuit 160 is an e-911 autodial circuit 161”, see P[0143], where any cellular call, such as a 911 call, is a call to a “computing device”),
wherein the radar unit comprises one or more antennas and at least one of a millimeter wave and Extremely High Frequency transceiver for detecting the first object based at least in part on millimeter wave or Extremely High Frequency radio frequencies, and wherein the radar unit transmits an indication of the first object to the main unit via the wireless transmitter or the communication device, and
at least one of an optical sensor, a laser, an accelerometer, and an alarm (“The vehicle encroachment warning system 100 can be adapted for use on an encroaching vehicle application enabled Smartphone 900, as illustrated in FIGS. 12 through 16. The integrated features of the encroaching vehicle application enabled Smartphone 900 offers a variety of configurations for inclusion of the encroaching vehicle application enabled Smartphone 900 within a vehicle encroachment warning system. The vehicle encroachment warning system can utilize the encroaching vehicle application enabled Smartphone 900 as a control unit, a visual environment sensing circuit (camera), a unit location and velocity sensing system, a user alert function…”, see P[0186] and P[0187] and “When employing two or more cameras, the system can utilize stereo video for calculating the velocity and distance of the approaching vehicle”, see P[0090] and also see P[0091] and “The visual environment sensing circuit (camera) 140 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0139], where a “main unit” “comprising” an “optical sensor” encompasses a device comprising a microprocessor that is connected to any camera connected to the microprocessor, such as a camera connected using a wired communication link).
Regarding the limitations
wherein the radar unit comprises one or more antennas and at least one of a millimeter wave and Extremely High Frequency transceiver for detecting the first object based at least in part on millimeter wave or Extremely High Frequency radio frequencies, and wherein the radar unit transmits an indication of the first object to the main unit via the wireless transmitter or the communication device,
these limitations are not required of the prior art, as the “radar unit” is not a component of the “main unit” of the preamble, but is recited as part of the intended use of “for communicating with at least one of a radar unit and a computing device” from the limitation “a communication device for communicating with at least one of a radar unit and a computing device”. Therefore, not only does the “radar unit” not further limit the “main unit”, but if selecting the “computing device” rather than the “radar unit” from the intended use above, the “radar unit” is not even required as part of the intended use. 

Regarding Claim 2, Farb teaches the claimed detection system of claim 1, wherein the vulnerable object comprises a person or a transportation unit selected from a group consisting of a bicycle, a motorcycle, a moped, a scooter, skateboard, roller blades, roller skates, and hoverboard (“…bicycle 200…”, see P[0132]).

Regarding Claim 3, Farb teaches the claimed detection system of claim 1,
wherein the first object comprises a vehicle (“…rear approaching vehicle 350…”, see P[0192]);
the indication comprises data related to a potential collision between the vulnerable object and the vehicle (“Using a bi-directional communication further enhances the opportunities, wherein the messaging can be directed towards a specific driver or rider to warn them of a potential impending collision”, see P[0192]); and
the wireless transmitter comprises a vehicle-to-vehicle transmitter for transmitting the indication to the vehicle (“One advantage of the ability to communicate with other vehicles in the vicinity thereof is presented in FIG. 18, wherein the encroaching vehicle application enabled Smartphone 900 can convey information, via a wireless communication link 969, to a vehicle communications transceiver 360 located within the rear approaching vehicle 350…”, see P[0192]).

Regarding Claim 4, Farb teaches the claimed detection system of claim 1, wherein the central processing unit receives one or more of accelerometer data, mm-wave radar data, optical data, laser data, time data, and global positioning data and provides real-time object detection based on the one or more of the accelerometer data, mm-wave radar data, optical data, laser data, time data, and global positioning data (“Each visual environment sensing circuit (camera) 140 and optional radar environment sensing circuit 142 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0152]).

Regarding Claim 5, Farb teaches the claimed detection system of claim 1, wherein the main unit further comprises a graphics processing unit (“…the Smartphone further comprises a visual alert. The visual alert can be provided through the display…”, see P[0027] and “…the vehicle encroachment warning system further comprises a display”, see P[0046] and “A graphical image representing a location and direction of the approaching vehicle respective to the object supporting the monitoring system”, see P[0046], where it is implicit that a “graphics processing unit” is included in the system of Farb to display visual information such as the visual alert and a graphical image); and
the graphics processing unit renders images based in part on data received from the central processing unit (“A graphical image representing a location and direction of the approaching vehicle respective to the object supporting the monitoring system”, see P[0046] and P[0027] above).

Regarding Claim 6, Farb teaches the claimed detection system of claim 1, wherein the main unit relays real-time data to the computing device via the communication device (“One advantage of the ability to communicate with other vehicles in the vicinity thereof is presented in FIG. 18, wherein the encroaching vehicle application enabled Smartphone 900 can convey information, via a wireless communication link 969, to a vehicle communications transceiver 360 located within the rear approaching vehicle 350, carried by another rider on another bicycle 200, or any other application in the proximity thereof. The vehicle communications transceiver 360 can be another Smartphone, a dedicated transceiver, a scanning device to receive one way transmissions, and the like”, see P[0192]); and
the computing device comprises one or more of a smartphone, a laptop, a tablet, and an augmented near-eye device (“One advantage of the ability to communicate with other vehicles in the vicinity thereof is presented in FIG. 18, wherein the encroaching vehicle application enabled Smartphone 900 can convey information, via a wireless communication link 969, to a vehicle communications transceiver 360 located within the rear approaching vehicle 350, carried by another rider on another bicycle 200, or any other application in the proximity thereof. The vehicle communications transceiver 360 can be another Smartphone, a dedicated transceiver, a scanning device to receive one way transmissions, and the like”, see P[0192]).

Regarding Claim 8, Farb teaches the claimed detection system of claim 1, wherein the main unit further comprises one or more sensors, the one or more sensors including at least one of a positioning sensor, a visual sensor, a movement sensor, and an infrared sensor (“The vehicle encroachment warning system 100 can be adapted for use on an encroaching vehicle application enabled Smartphone 900, as illustrated in FIGS. 12 through 16. The integrated features of the encroaching vehicle application enabled Smartphone 900 offers a variety of configurations for inclusion of the encroaching vehicle application enabled Smartphone 900 within a vehicle encroachment warning system. The vehicle encroachment warning system can utilize the encroaching vehicle application enabled Smartphone 900 as a control unit, a visual environment sensing circuit (camera), a unit location and velocity sensing system, a user alert function…”, see P[0186] and P[0187]).

Regarding Claim 13, Farb teaches the claimed detection system of claim 1, wherein
the alarm provides a warning to a user of the vulnerable object; and
the warning comprises one or more of an audible warning, a haptic warning, and a visual warning (“…the Smartphone further comprises a visual alert. The visual alert can be provided through the display…”, see P[0027] and “…the vehicle encroachment warning system further comprises a display”, see P[0046] and “A graphical image representing a location and direction of the approaching vehicle respective to the object supporting the monitoring system”, see P[0046]).

Regarding Claim 15, Farb teaches the claimed detection system of claim 1, wherein the main unit identifies at least one of an approach angle and a velocity of an approaching object based at least in part on information obtained from the laser (“…monitoring the relative position between the location of the bicycle 200 and the rear approaching vehicle 350 in conjunction with the velocity of each of the bicycle 200 and rear approaching vehicle 350 using data acquired by the radar environment sensing circuit 142”, see P[0159]).

Regarding Claim 16, Farb teaches the claimed detection system of claim 1, wherein
the main unit further comprises at least one of forward-facing and rear-facing LEDs (“The system can include a visual and/or audible alerting system to alert the user of an impending collision. Upon notification, the user can take appropriate evasive actions. The alerting system can employ a series of illuminating devices, such as colored or multi-colored Light Emitting Diodes (LEDs). The LED's would illuminate in different colors, where the colors indicated the likelihood of the impending collision. i.e. green when the system is active and does not recognize any vehicles, yellow when the system identifies an upcoming vehicle (such as an advisory alert), amber when the system identifies a condition where the vehicle appears to be directed towards the device (such as a cautionary alert), and red when the system determines that the vehicle is within a certain range and/or approaching at a predetermined minimum speed (such as an alarming alert)”, see P[0080], where the LEDs may be considered “forward-facing” when a user faces the LEDs, where the Examiner notes that any direction may be identified as “forward-facing” or “rear-facing” depending on the selected frame of reference); and
the at least one of forward-facing and rear-facing LEDs provide a visual warning (“The system can include a visual and/or audible alerting system to alert the user of an impending collision. Upon notification, the user can take appropriate evasive actions. The alerting system can employ a series of illuminating devices, such as colored or multi-colored Light Emitting Diodes (LEDs). The LED's would illuminate in different colors, where the colors indicated the likelihood of the impending collision. i.e. green when the system is active and does not recognize any vehicles, yellow when the system identifies an upcoming vehicle (such as an advisory alert), amber when the system identifies a condition where the vehicle appears to be directed towards the device (such as a cautionary alert), and red when the system determines that the vehicle is within a certain range and/or approaching at a predetermined minimum speed (such as an alarming alert)”, see P[0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farb (2015/0228066) in view of Golov (10,807,592) further in view of Islam et al. (2022/0122011), further in view of Smith et al. (2020/0331403).

Regarding Claim 7, Farb does not expressly recite the claimed detection system of claim 6, further comprising an edge computer,
wherein the computing device further comprises a long-range low-latency connectivity device for transmitting information pertaining to the vulnerable object, and wherein
the information comprises at least a vulnerable object type and a location of the vulnerable object to the edge computer.
However, Golov (10,807,592) teaches a server receiving object data from a vehicle, where the object data comprises an object type and location (Golov; see Claim 1), where communication with a server may be established using relatively “longer-range signals (e.g., cellular, satellite)” (Golov;see col.9, particularly lines 53-61).
Additionally, long-range low-latency wireless communication technology is conventional in the art, as seen in Islam et al. (2022/0122011) (Islam et al.; “Cellular communication technologies may be used for long range communication such as to external networks and if the cellular communication technology used have low latency it may also be used for communication between vehicles, V2V, and/or vehicle to infrastructure, V2X”, see P[0044]).
Furthermore, it is conventional in the art for a computer or server to be considered equivalent to an “edge computer”, as seen in Smith et al. (2020/0331403) (Smith et al.; “Cameras may provide captured data to a server (e.g., computer, edge computer)”, see P[0037] and “A computer may be referred to as and perform the functions of a server, an edge device, an edge processor, and/or a mobile data terminal”, see P[0061] and P[0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Golov, Islam et al. and Smith et al., and for the system to further be comprised of an edge computer, wherein the computing device further comprises a long-range low-latency connectivity device for transmitting information pertaining to the vulnerable object, and wherein the information comprises at least a vulnerable object type and a location of the vulnerable object to the edge computer, as rendered obvious by Golov, Islam et al. and Smith et al., in order to provide for “controlling navigation of a currently-moving vehicle” (Golov; see col.1, lines 21-25), in order to provide “long range” and “low latency” “communication between vehicles, V2V, and/or vehicle to infrastructure” (Islam et al.; see P[0044]), and in order to “provide captured data to a server (e.g., computer, edge computer)” (Smith et al.; see P[0037]).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farb (2015/0228066) in view of Chavez (2018/0241425) further in view of Vock et al. (7,693,668).

Regarding Claim 9, Farb does not expressly recite the claimed detection system of claim 1, wherein
the accelerometer comprises an alternating current-response accelerometer, a direct current-response accelerometer, or a gravity sensor accelerometer;
the central processing unit receives accelerometer data and identifies that a collision has occurred based at least in part on detecting that an acceleration or deceleration has exceeded a threshold.
However, the system of Farb does include accelerometers to determine the force of any impact (see P[0102]).
Additionally, Chavez (2018/0241425) teaches a system that includes a crash detector of an application of a mobile device, where the application may utilize “the mobile device's built-in GPS, accelerometers, and gyroscopes to determine if the rider experienced a crash”, and Chavez also teaches that “the app continually monitors the mobile device's built-in GPS, accelerometers, and gyroscopes and compares the values to predetermined levels” and if “the monitored values exceed the predetermined levels, the app may autonomously send a crash alert” (Chavez; see P[0021]), which teaches the claimed detection of exceeding a threshold.
Furthermore, the limitations of “the accelerometer comprises an alternating current-response accelerometer, a direct current-response accelerometer, or a gravity sensor accelerometer” are directed to an obvious design choice of simply listing known and conventional types of accelerometers, where merely selecting a known and conventional type of accelerometer for including in a system is a design choice that a person having ordinary skill in the art would find obvious and in fact trivial. Furthermore, Vock et al. (7,693,668) teaches the use of an AC-coupled accelerometer used to measure vibrations and shock (Vock et al.; see col.36, particularly lines 40-54), which renders obvious these limitations.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Chavez and Vock et al., and wherein the accelerometer comprises an alternating current-response accelerometer, a direct current-response accelerometer, or a gravity sensor accelerometer, the central processing unit receives accelerometer data and identifies that a collision has occurred based at least in part on detecting that an acceleration or deceleration has exceeded a threshold, as rendered obvious by Farb in view of Chavez and Vock et al. as explained above, in order to provide for “monitoring for a crash; sending a crash alert; and sending a user-generated alert” (Chavez et al.; see Abstract), and in order to provide a “method for reporting impact” (Vock et al.; see col.3, lines 40-44).

Regarding Claim 10, Farb does not expressly recite the claimed detection system of claim 9, wherein
the wireless transmitter transmits an indication of the collision to emergency services or an emergency contact upon identifying that the collision has occurred; and
the main unit identifies a crash severity level associated with the collision based at least in part on analyzing one or more of accelerometer data, optical data, and radar data.
However, Chavez (2018/0241425) teaches a system that includes a crash detector of an application of a mobile device, where the application may utilize “the mobile device's built-in GPS, accelerometers, and gyroscopes to determine if the rider experienced a crash”, and Chavez also teaches that “the app continually monitors the mobile device's built-in GPS, accelerometers, and gyroscopes and compares the values to predetermined levels” and if “the monitored values exceed the predetermined levels, the app may autonomously send a crash alert” (Chavez; see P[0021]), which teaches the claimed detection of exceeding a threshold.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Chavez, and wherein the wireless transmitter transmits an indication of the collision to emergency services or an emergency contact upon identifying that the collision has occurred, and the main unit identifies a crash severity level associated with the collision based at least in part on analyzing one or more of accelerometer data, optical data, and radar data, as rendered obvious by Chavez, in order to provide for “monitoring for a crash” and “sending a crash alert” (Chavez; see Abstract).



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farb (2015/0228066) in view of Silva et al. (2019/0384302).

Regarding Claim 11, Farb teaches the claimed detection system of claim 1, wherein
the main unit further comprises a graphics processing unit (“…the Smartphone further comprises a visual alert. The visual alert can be provided through the display…”, see P[0027] and “…the vehicle encroachment warning system further comprises a display”, see P[0046] and “A graphical image representing a location and direction of the approaching vehicle respective to the object supporting the monitoring system”, see P[0046], where it is implicit that a “graphics processing unit” is included in the system of Farb to display visual information such as the visual alert and a graphical image);
the optical sensor obtains visual data (“…a visual environment sensing circuit (camera)…”, see P[0186]; and
at least one of the central processing unit and graphics processing unit of the main unit accesses a…warning system and analyzes the visual data in association with the…warning system (“The vehicle encroachment warning system can utilize the encroaching vehicle application enabled Smartphone 900 as a control unit, a visual environment sensing circuit (camera), a unit location and velocity sensing system, a user alert function…”, see P[0186]).
Farb does not expressly recite the bolded portions of the claimed
at least one of the central processing unit and graphics processing unit of the main unit accesses a detection grid and warning system and analyzes the visual data in association with the detection grid and warning system.
However, Silva et al. (2019/0384302) teaches determining occupancy states for occlusion fields of an occlusion grid using image data (Silva et al.; see P[0014]-P[0015]), and teaches monitoring objects entering the occlusion grid (Silva et al.; see P[0017]), and teaches determining a type, position and velocity of a detected entity such as a tracked object (Silva et al.; see P[0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Silva et al., and where at least one of the central processing unit and graphics processing unit of the main unit accesses a detection grid and warning system and analyzes the visual data in association with the detection grid and warning system, as rendered obvious by Silva et al., in order to control a vehicle “based on occluded areas in an environment” (Silva et al.; see Abstract).

Regarding Claim 12, Farb teaches the claimed detection system of claim 11, wherein
the optical sensor comprises at least one of a rear-facing, a side-facing, and a forward-facing optical sensor (“…one (1) encroaching vehicle application enabled Smartphone 900 (identified as a forward oriented encroaching vehicle application enabled Smartphone 904) mounted and oriented to the bicycle 200 for acquiring digital images of objects in front of the system (as shown in FIG. 16)”, see P[0208]);
and the main unit identifies at least one of an approach angle and a velocity of the first object based at least in part on the visual data (“When employing two or more cameras, the system can utilize stereo video for calculating the velocity and distance of the approaching vehicle”, see P[0090] and P[0091]).



Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farb (2015/0228066) in view of Yokota et al. (2015/0334269).

Regarding Claim 11, Farb teaches the claimed detection system of claim 1, wherein
the main unit further comprises a graphics processing unit (“…the Smartphone further comprises a visual alert. The visual alert can be provided through the display…”, see P[0027] and “…the vehicle encroachment warning system further comprises a display”, see P[0046] and “A graphical image representing a location and direction of the approaching vehicle respective to the object supporting the monitoring system”, see P[0046], where it is implicit that a “graphics processing unit” is included in the system of Farb to display visual information such as the visual alert and a graphical image);
the optical sensor obtains visual data (“…a visual environment sensing circuit (camera)…”, see P[0186]; and
at least one of the central processing unit and graphics processing unit of the main unit accesses a…warning system and analyzes the visual data in association with the…warning system (“The vehicle encroachment warning system can utilize the encroaching vehicle application enabled Smartphone 900 as a control unit, a visual environment sensing circuit (camera), a unit location and velocity sensing system, a user alert function…”, see P[0186]).
Farb does not expressly recite the bolded portions of the claimed
at least one of the central processing unit and graphics processing unit of the main unit accesses a detection grid and warning system and analyzes the visual data in association with the detection grid and warning system.
However, Yokota et al. (2015/0334269) teaches using image data to detect moving objects, and teaches a space region sectioned into zones by danger levels, where a danger level is determined based on the moving object position in the space region (Yokota et al.; P[0046] and P[0143]-P[0144]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Yokota et al., and where at least one of the central processing unit and graphics processing unit of the main unit accesses a detection grid and warning system and analyzes the visual data in association with the detection grid and warning system, as rendered obvious by Yokota et al., so that a person may be “notified of and alerted to danger” (Yokota et al.; see P[0160]).

Regarding Claim 12, Farb teaches the claimed detection system of claim 11, wherein
the optical sensor comprises at least one of a rear-facing, a side-facing, and a forward-facing optical sensor (“…one (1) encroaching vehicle application enabled Smartphone 900 (identified as a forward oriented encroaching vehicle application enabled Smartphone 904) mounted and oriented to the bicycle 200 for acquiring digital images of objects in front of the system (as shown in FIG. 16)”, see P[0208]);
and the main unit identifies at least one of an approach angle and a velocity of the first object based at least in part on the visual data (“When employing two or more cameras, the system can utilize stereo video for calculating the velocity and distance of the approaching vehicle”, see P[0090] and P[0091]).

Regarding Claim 18, Farb teaches the claimed detection system of claim 1, wherein
the first object comprises an approaching object (“The system can include a visual and/or audible alerting system to alert the user of an impending collision. Upon notification, the user can take appropriate evasive actions. The alerting system can employ a series of illuminating devices, such as colored or multi-colored Light Emitting Diodes (LEDs). The LED's would illuminate in different colors, where the colors indicated the likelihood of the impending collision. i.e. green when the system is active and does not recognize any vehicles, yellow when the system identifies an upcoming vehicle (such as an advisory alert), amber when the system identifies a condition where the vehicle appears to be directed towards the device (such as a cautionary alert), and red when the system determines that the vehicle is within a certain range and/or approaching at a predetermined minimum speed (such as an alarming alert)”, see P[0080]).
Farb does not expressly recite the claimed
the main unit maps object detection data comprising a velocity and a location of the approaching object onto an object detection grid comprising one or more detection zones, and wherein the main unit identifies a warning or a danger level based at least in part on the mapping.
However, Yokota et al. (2015/0334269) teaches using image data to detect moving objects such as objects approaching a user’s vehicle, where a direction of a motion vector and a speed of a moving object is detected (see P[0137]-P[0138]), and teaches a space region sectioned into zones by danger levels, where a danger level is determined based on the moving object position in the space region (Yokota et al.; P[0046] and P[0143]-P[0144]), where because Yokota et al. determines a movement direction and speed of an object, to simply calculate a velocity instead of or in addition to the speed would be an obvious and trivial variation of Yokota et al. to a person having ordinary skill in the art. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Yokota et al., and wherein the first object comprises an approaching object, the main unit maps object detection data comprising a velocity and a location of the approaching object onto an object detection grid comprising one or more detection zones, and wherein the main unit identifies a warning or a danger level based at least in part on the mapping, as rendered obvious by Yokota et al., so that a person may be “notified of and alerted to danger” (Yokota et al.; see P[0160]).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Farb (2015/0228066) in view of Cho (2020/0160073).

Regarding Claim 14, Farb does not expressly recite the claimed detection system of claim 1, wherein the main unit transfers obtained data to a cloud-based database utilizing a deep learning algorithm.
It is first noted for the record that the limitations “utilizing a deep learning algorithm” are directed to a function of the “cloud-based database” and are then directed to an intended use, as the claims do not that the “cloud-based database” is an element of the “detection system”, therefore, no element of the claimed system is configured to use the “cloud-based database”.
However, Cho (2020/0160073) teaches a controller of a server receiving data and an image from a vehicle, where the controller may update a parameter associated with a deep learning network (Cho; see P[0082] and P[0121]-P[0124]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Cho, and wherein the main unit transfers obtained data to a cloud-based database utilizing a deep learning algorithm, as rendered obvious by Cho, in order to provide for recognizing an image of an object “based on a deep learning network” (Cho; see Abstract).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Farb (2015/0228066) in view of Eki (2021/0152732).

Regarding Claim 17, Farb does not expressly recite the claimed detection system of claim 1, wherein
the main unit alters a course of the vulnerable object based at least in part on detecting a potential collision with the first object; and
the altering comprises at least one of engaging one or more brakes of the vulnerable object, adjusting a steering of the vulnerable object, and engaging a forward propulsion system of the vulnerable object.
However, Eki (2021/0152732) teaches a unit that generates a vehicle control signal for “controlling acceleration, deceleration, steering, or the like” of a vehicle based on an “object detection result” output from an object detection unit (Eki; see P[0119] and P[0231]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Eki, and wherein the main unit alters a course of the vulnerable object based at least in part on detecting a potential collision with the first object, and the altering comprises at least one of engaging one or more brakes of the vulnerable object, adjusting a steering of the vulnerable object, and engaging a forward propulsion system of the vulnerable object, as rendered obvious by Eki, in order to provide “collision avoidance or impact reduction” (Eki; see P[0239]).



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farb (2015/0228066) in view of Hayata et al. (JP2005337933A).

Regarding Claim 19, Farb teaches the claimed non-transitory, tangible computer readable storage medium, encoded with processor readable instructions, the instructions being executable by one or more processors (“A microprocessor 130 directs operation of the vehicle encroachment warning system 100 in accordance with a set of instructions”, see P[0138]) to perform a method for detecting a potential collision with a vulnerable object, the method comprising:
coupling a vehicle object detection system to the vulnerable object (“…a mounting feature for removable attaching the device to another object…”, see P[0075]), wherein the vehicle object detection system comprises a main unit comprising an enclosure (“The system would be assembled within any suitable housing/enclosure”, see P[0075]), a power device (“Power is provided by a portable power supply 170”, see P[014]6 and FIG. 1), a central processing unit (“A microprocessor 130 directs operation of the vehicle encroachment warning system 100 in accordance with a set of instructions”, see P[0138]), a wireless transmitter (“The encroaching vehicle application enabled Smartphone 900 additionally includes a plurality of wireless communication circuits, including a cellular communication circuit 960, a Bluetooth communication circuit 962, a Wi-Fi communication circuit 964, and more recent models include a Near Filed Communication (NFC) circuit 966”, see P[0187] and “Each visual environment sensing circuit (camera) 140 and optional radar environment sensing circuit 142 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0152]), a communication device (“One optional inclusion associated with the cellular communication circuit 160 is an e-911 autodial circuit 161”, see P[0143], where any cellular call, such as a 911 call, is a call to a “computing device”), a radar unit…(“The visual environment sensing circuit (camera) 140 and radar environment sensing circuit 142 could be integrated into a single enclosure, providing a single mounting system and simplifying the calibration process”, see P[0140]), and one or more of an internal memory device (“…digital memory 132”, see P[0138]), a storage device, an optical sensor, a laser, an accelerometer, and an alarm;
configuring the radar unit to detect the potential collision…(see P[0147] and P[0150]);
configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication (“One optional inclusion associated with the cellular communication circuit 160 is an e-911 autodial circuit 161”, see P[0143], where any cellular call, such as a 911 call, is a call to a “computing device”);
configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object (“The encroaching vehicle application enabled Smartphone 900 additionally includes a plurality of wireless communication circuits, including a cellular communication circuit 960, a Bluetooth communication circuit 962, a Wi-Fi communication circuit 964, and more recent models include a Near Filed Communication (NFC) circuit 966”, see P[0187] and “Each visual environment sensing circuit (camera) 140 and optional radar environment sensing circuit 142 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0152]).
In the context of a “radar unit” communicating with a “main unit”, Farb teaches the limitation
transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device (“Each visual environment sensing circuit (camera) 140 and optional radar environment sensing circuit 142 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0152]),
however, the claim recites that the “main unit” comprises the “radar unit”, and while it is unclear how the “main unit” comprises the “radar unit” in terms of structure, because Farb teaches both that a single enclosure of a “main unit” may include a “radar unit” (see the above citations), and that a “main unit” may wirelessly communicate with a “radar unit” (see P[0152]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb and to transmit, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device, regardless of whether the “main unit” is comprised of the “radar unit” or if the “main unit” is structurally separate from the “radar unit” (where the Examiner again notes that it is unclear in terms of structure how the “main unit” is comprised of the “radar unit” as claimed), as wireless communication systems are a conventional technology in the art, and provide an advantage of removing a need for physical connections between two devices that are in communication.
Farb further teaches the claimed
and exchanging, from the wireless transmitter or the main unit, the indication of the potential collision with the first object to at least one of the first object and the edge computer, based at least in part on the transmitting (“One advantage of the ability to communicate with other vehicles in the vicinity thereof is presented in FIG. 18, wherein the encroaching vehicle application enabled Smartphone 900 can convey information, via a wireless communication link 969, to a vehicle communications transceiver 360 located within the rear approaching vehicle 350, carried by another rider on another bicycle 200, or any other application in the proximity thereof. The vehicle communications transceiver 360 can be another Smartphone, a dedicated transceiver, a scanning device to receive one way transmissions, and the like”, see P[0192]).
Farb does not expressly recite the bolded portions of the claimed
a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver
and
configuring the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies.
However, Hayata et al. (JP2005337933A) teaches a millimeter-wave radar module comprising a transceiver and antenna, where the radar module is used to detect objects (Hayata et al.; see P[0001], P[0005], P[0019], P[0031] and P[0044]-P[0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Hayata et al., and for the radar unit to be comprised of one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver and to configure the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies, as rendered obvious by Hayata et al., in order to provide for “quickly and reliably detecting an object” (Hayata et al.; see P[0019]).

Regarding Claim 20, Farb teaches the claimed method for detecting a potential collision with a vulnerable object, the method comprising:
coupling a vehicle object detection system to the vulnerable object (“…a mounting feature for removable attaching the device to another object…”, see P[0075]), wherein the vehicle object detection system comprises a main unit comprising an enclosure (“The system would be assembled within any suitable housing/enclosure”, see P[0075]), a power device (“Power is provided by a portable power supply 170”, see P[014]6 and FIG. 1), a central processing unit (“A microprocessor 130 directs operation of the vehicle encroachment warning system 100 in accordance with a set of instructions”, see P[0138]), a wireless transmitter (“The encroaching vehicle application enabled Smartphone 900 additionally includes a plurality of wireless communication circuits, including a cellular communication circuit 960, a Bluetooth communication circuit 962, a Wi-Fi communication circuit 964, and more recent models include a Near Filed Communication (NFC) circuit 966”, see P[0187] and “Each visual environment sensing circuit (camera) 140 and optional radar environment sensing circuit 142 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0152]), a communication device (“One optional inclusion associated with the cellular communication circuit 160 is an e-911 autodial circuit 161”, see P[0143], where any cellular call, such as a 911 call, is a call to a “computing device”), a radar unit…(“The visual environment sensing circuit (camera) 140 and radar environment sensing circuit 142 could be integrated into a single enclosure, providing a single mounting system and simplifying the calibration process”, see P[0140]), and one or more of an internal memory device, a storage device (“…digital memory 132”, see P[0138]), an optical sensor, a laser, an accelerometer, and an alarm;
configuring the radar unit to detect the potential collision…(see P[0147] and P[0150]);
configuring the communication device to communicate with one or more of the radar unit, the wireless transmitter, and a computing device using at least one of Bluetooth, Bluetooth Low Energy, Wi-Fi, cellular, and Near field Communication (“One optional inclusion associated with the cellular communication circuit 160 is an e-911 autodial circuit 161”, see P[0143], where any cellular call, such as a 911 call, is a call to a “computing device”);
configuring the wireless transmitter to exchange data with at least one of a first object, an edge computer, and another vulnerable object (“The encroaching vehicle application enabled Smartphone 900 additionally includes a plurality of wireless communication circuits, including a cellular communication circuit 960, a Bluetooth communication circuit 962, a Wi-Fi communication circuit 964, and more recent models include a Near Filed Communication (NFC) circuit 966”, see P[0187] and “Each visual environment sensing circuit (camera) 140 and optional radar environment sensing circuit 142 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0152]).
In the context of a “radar unit” communicating with a “main unit”, Farb teaches the limitation
transmitting, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device (“Each visual environment sensing circuit (camera) 140 and optional radar environment sensing circuit 142 would be in signal communication with the microprocessor 130 using either a wired or wireless communication link”, see P[0152]),
however, the claim recites that the “main unit” comprises the “radar unit”, and while it is unclear how the “main unit” comprises the “radar unit” in terms of structure, because Farb teaches both that a single enclosure of a “main unit” may include a “radar unit” (see the above citations), and that a “main unit” may wirelessly communicate with a “radar unit” (see P[0152]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb and to transmit, from the radar unit, an indication of the potential collision to the main unit via the wireless transmitter or the communication device, regardless of whether the “main unit” is comprised of the “radar unit” or if the “main unit” is structurally separate from the “radar unit” (where the Examiner again notes that it is unclear in terms of structure how the “main unit” is comprised of the “radar unit” as claimed), as wireless communication systems are a conventional technology in the art, and provide an advantage of removing a need for physical connections between two devices that are in communication.
Farb further teaches the claimed
and exchanging, from the wireless transmitter or the main unit, the indication of the potential collision with the first object to at least one of the first object and the edge computer, based at least in part on the transmitting (“One advantage of the ability to communicate with other vehicles in the vicinity thereof is presented in FIG. 18, wherein the encroaching vehicle application enabled Smartphone 900 can convey information, via a wireless communication link 969, to a vehicle communications transceiver 360 located within the rear approaching vehicle 350, carried by another rider on another bicycle 200, or any other application in the proximity thereof. The vehicle communications transceiver 360 can be another Smartphone, a dedicated transceiver, a scanning device to receive one way transmissions, and the like”, see P[0192]).
Farb does not expressly recite the bolded portions of the claimed
a radar unit comprising one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver
and
configuring the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies.
However, Hayata et al. (JP2005337933A) teaches a millimeter-wave radar module comprising a transceiver and antenna, where the radar module is used to detect objects (Hayata et al.; see P[0001], P[0005], P[0019], P[0031] and P[0044]-P[0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farb with the teachings of Hayata et al., and for the radar unit to be comprised of one or more antennas and at least one of a millimeter wave and an Extremely High Frequency transceiver and to configure the radar unit to detect the potential collision based at least in part on millimeter wave or Extremely High Frequency radio frequencies, as rendered obvious by Hayata et al., in order to provide for “quickly and reliably detecting an object” (Hayata et al.; see P[0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662